DETAILED ACTION
1.	The communication is in response to the application received 06/22/2020, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 06/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang (US 2020/0014928 A1 with reference to Prov. Appl. No. 62/694,151), in view of Huang et al. (US 2020/0374528 A1 with reference to Prov. Appl. No. 62/852,516) and in further view of Park et al. (US 8,094,048 B2), hereinafter referred to as Hsiang, Huang, and Park, respectively.
Regarding claim 1,  Hsiang discloses “A method of video decoding, receiving a bitstream that includes coded information representing a current bin of a current syntax element of a first syntax element type for a block in a picture [In the context of CABAC coding, para 0070-0072 describe the entropy coding process for bin encoding of syntax elements to be included in a bitstream. Said syntax elements (SE) can be of any type (e.g., a partitioning indicator), i.e., a 1st SE. See Park below for further support]; determining, by processing circuitry for the current bin of the current syntax element [See the components of Hsiang’s entropy encoder (para 0070) which collectively make up the processing circuitry for implementing the functions described below. Note Huang (below) also discloses hardware for performing entropy coding], a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type; [See para 0070-0072 where a selected context model may be based on the partitioning structure of the current block and neighboring blocks, i.e., a 1st SE type. For e.g., the ctxInc can be determined for the mtt_split_flag (Eq. 4). However Hsiang does not indicate sharing SE types with one context. See Huang below for support.] decoding, by the processing circuitry [Decoding requires processing circuitry. Refer to Decoder/decoding process in Figs. 11-13 and associated text. Note Huang (below) also discloses hardware for performing entropy coding], the coded information according to the current context model to obtain the current bin of the current syntax element [same Figures above. Also see for e.g., para 0090-0093. See Park below for further support] ; and reconstructing the current block according to a characteristic indicated by the current bin of the current syntax element.  [Para 0094, where decoder decodes current block using decoded partitioning indicator via selected context model, where said partitioning indicator characterizes the partitioning structure of said current block. See Park below for further support]
Hsiang teaches the foregoing features with the exception of explicitly showing “a current context model associated with both the first syntax element type and a second syntax element type different from the first syntax element type”. Huang on the other hand from the same or similar field of endeavor discloses the above limitation. [See Huang’s entropy encoder/decoder for coding video (Figs. 13-14). As to having different syntax elements, see para 0116 in the context of merge index coding via different flags (para 0115), where for e.g. two mode types (CIIP and regular merge) may share the same context] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang to add the teachings of Huang as above to provide techniques for efficiently signaling information indicative of the merge modes available (para 0005 and 0031) via VVC. 
Although Hsiang and Huang disclose the aforementioned elements, prior art Park from the same or similar field of endeavor is brought in for additional support regarding decoding syntax elements via a CABAC decoder. [As to context selection process for decoding a syntax element, see Park’s Figs. 7-8, and col. 1 lines 55-67 and col. 2 lines 1-6.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang and Huang to add the teachings of Park as above to provide a decoding method for decoding a syntax element in a CABAC decoder which can reduce decoding tie by performing a context selection operation and a context model loading operation via parallel processing (col. 1 lines 44-48).
Regarding claim 2, Hsiang, Huang, and Park teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Hsiang’s teachings suggest multiple context models that can be identified via context incremental indices, Hsiang and Huang do not explicitly discloses the limitation of claim 2.  Park on the other hand from the same or similar field of endeavor discloses “wherein multiple context models identifiable by respective context incremental indices [Park Figs. 3 and 6 reveal a context model reservoir containing multiple context models that can be selected via context incremental indices (e.g., Figs. 4A-4B). Also see col. 4 lines 18-22. Stored context models that can be referenced via context selection logic is integral to the coding standards (e.g. H.265)] are associated with the second syntax element type [See SE type 97 in Fig. 7 for example. This can include a 1st, 2nd, …nth SE type. See for e.g., the partitioning indicator for the SE type as per Hsiang which can be construed as a 2nd SE type], and the current context model corresponds to one of the multiple context models identifiable by a context increment index value.”  [Park Figs. 3, 6, and 8 where a context model can be retrieved given a context increment index value]
The motivation for combining Hsiang, Huang, and Park has been discussed in connection with claim 1, above. 
Regarding claim 3, Hsiang, Huang, and Park teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Hsiang further discloses “wherein the context increment index value is 0 or 1.  [Refer to para 0043-0056 of Hsiang and the corresponding index values presented in Tables 1-3]
Regarding claim 6, Hsiang, Huang, and Park teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hsiang however does not further teach the limitation of claim 6. Huang on the other hand from the same or similar field of endeavor discloses “wherein the first syntax element type indicates whether a combined inter and intra prediction is used, and the second syntax element type indicates whether a regular merge mode is used.  [See Huang para 0116 regarding the foregoing prediction modes]
The motivation for combining Hsiang and Huang has been discussed in connection with claim 1, above. 
Regarding claim 7, Hsiang, Huang, and Park teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hsiang however does not further [See Huang para 0116 regarding the foregoing prediction modes]
The motivation for combining Hsiang and Huang has been discussed in connection with claim 1, above. 
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang for further support.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the needed hardware/software for carrying out the 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang for further support.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang for further support.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang for further support.
Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, in view of Huang, in further view of Park, and in further view of Guo et al. (US 2013/0114691 A1), hereinafter referred to as Guo.
Regarding claim 4, Hsiang, Huang, and Park teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hsiang, Huang, and Park however do not further disclose the features of claim 4.  Guo on the other hand from the same or similar field of endeavor discloses “further comprising: 48 Docket No.: 529401USdetermining an initial context state associated with the current context model for a coding region that includes the block according to a type of the coding region, wherein the decoding the coded information according to the current context [In light of the limitation “according to one or more”, Guo (US 2013/0114691 A1) para 0134 describes initializing the context state for current video unit based on a difference between a final state for previously encoded video (i.e., previous context state) and a default initial state (i.e., initial context state)], and updating the current context model according to the current context state.  [Guo’s adaptive initialization is construed as a means for updating the context model]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy coding methods disclosed by Hsiang, Huang, and Park to add the teachings of Guo as above to provide techniques by which compression of video data may be improved by enabling the coding system/device to adaptively initialize one or more context states of the CABAC process such that the contexts include relatively more accurate initial probabilities compared to those determined using a default initialization mode (para 0008).
Regarding claim 5, Hsiang, Huang, Park, and Guo teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Hsiang however does not further teach the limitation of claim 5. Huang on the other hand from the same or similar field of endeavor discloses “wherein the coding region corresponds to a tile or a slice in the picture.”  [Huang discloses (for e.g., para 0145) reconstructing blocks of a slice or picture]  
The motivation for combining Hsiang and Huang has been discussed in connection with claim 1, above. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. As to the needed hardware/software for carrying out the claimed functions, see for e.g. para 0059, 0079, 0095, and 0097 of Hsiang. Also refer to para 0204-0205 of Huang for further support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional support. For e.g.,  Hsiang et al. US 2018/0332288 A1 provides similar teachings as Hsiang in the current office action related to entropy coding and context modeling for video coding (e.g., abstract and Fig. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486